ORDER
PER CURIAM.
Defendant appeals after a jury convicted him of first degree burglary and stealing over $150, and the motion court denied his Rule 29.15 motion. We affirm. We find the findings of fact issued by the motion court are not clearly erroneous and no error of law appears. Rule 84.16(b)(2) and (5). Further, we find no precedential or jurisprudential purpose would be served by an extended opinion and affirm by written order. Rule 30.25(b); Rule 84.16(b). A memorandum has been issued to the parties for their use only.